Citation Nr: 1630970	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  10-11 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for peripheral neuropathy in the right upper extremity, to include as secondary to service-connected diabetes mellitus. 

3.  Entitlement to service connection for peripheral neuropathy in the left upper extremity, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1966 to September 1968. 

These matters come on appeal before the Board of Veterans Appeals (Board) from a June 2008 rating decision by the Department of Veterans Affairs, Regional Office, located in Cleveland, Ohio (RO), which in pertinent part, denied the benefits sought on appeal. 

Additional evidence (VA treatment records) was added to the record after the issuance of a January 2010 statement of the case and prior to certification of the issues to the Board.  The evidence contains no new findings pertaining to the Veteran's claim for entitlement to service connection for bilateral hearing loss.  In this regard, the additional evidence only continues to show that the Veteran has current bilateral hearing loss disability, and it does not relate to a possible medical nexus between the current disability and the Veteran's period of service.  Thus, the Board finds that this additional evidence was not relevant such that the issuance of a supplemental statement of the case was required as set forth in 38 C.F.R. § 19.37(a) with respect to the issue of service connection for bilateral hearing loss.

The issues of entitlement to service connection for peripheral neuropathy in both upper extremities and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The competent evidence of record does not show that the Veteran's bilateral hearing loss was present during service or for many years thereafter, and the preponderance of the competent evidence is against a finding that it is otherwise etiologically related to service. 


CONCLUSION OF LAW

The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102  3.156(a), 3.159, and 3.326(a).  Here, notice was provided by an August 2007 letter.  The matter was last readjudicated in January 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as a various post-service medical records.  Additionally, the Veteran was afforded a VA examination in May 2008 which, as detailed below, contains relevant findings and opinions for resolution of this case.  The medical opinion was based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, and supported by rationale statement.  Therefore, the Board finds that the duty to assist the Veteran has been satisfied in this case. 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

2.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

With respect to continuity of symptomatology, under 38 C.F.R. §3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).  
 
The Veteran seeks entitlement to service connection for bilateral hearing loss.  He contends that he has current hearing loss disability as a result of his exposure to gunfire, mortar fire, and other combat noises during his period of service. 

In this case, the competent medical evidence of record demonstrates that the Veteran has current bilateral hearing loss disability as defined by VA regulations.  38 U.S.C.A. § 3.385.  See May 2008 VA audiologic examination report.   In addition, VA has already conceded that the Veteran suffered from acoustic trauma during his period of service when it awarded service connection for tinnitus disability.  See June 2008 rating decision.  The remaining question on appeal is whether the competent evidence of record supports a medical link between the Veteran's bilateral hearing loss disability and his in-service acoustic trauma. 

A review of the Veteran's service treatment record does not show any complaints, treatment, or diagnosis for hearing loss.  On his September 1968 examination prior to separation, the Veteran's ears were evaluated as normal, and he had a 15/15 on whisper voice test, bilaterally. 

Post-service evidence does not show any complaints of hearing problems until 2006, when the Veteran initiated his claim for service connection for bilateral hearing loss disability. 

In May 2008, the Veteran was afforded a VA examination in conjunction with his claim.  The audiometric findings revealed bilateral hearing loss disability as defined by VA regulations.  During the examination, the Veteran reported that he first noticed his hearing loss problems approximately 15 years after his separation from service, when he was employed to remove auto parts from cars in a junk yard and he worked primarily in the office area.  He reported that he was unaware of any hearing acuity problems during the 15 years he worked in the manufacturing industry after his separation from service.  Based on review of the claims folder, the VA examiner concluded it was less likely than not that the Veteran's hearing loss was caused by or a result of his military noise exposure.  The VA examiner noted that despite the Veteran's exposure to loud noises during his period of service, his hearing acuity was evaluated as 15/15 on whisper voice test, and he denied any difficulty with hearing during the first 15 years of his post-service occupation.  

Based on a review of the evidence of record, the Board finds that the competent medical evidence does not demonstrate the Veteran's hearing loss disability had an onset during his period of service, and the preponderance of the competent evidence is against a finding that his hearing loss is otherwise related to his period of service. 

The Veteran's service treatment records do not show findings of hearing loss disability, and there is no evidence of bilateral hearing loss disability within the first year after his separation from service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309. 
 
As to continuity of symptoms since service, the Board notes that the Veteran himself has stated that his hearing loss had an outset many years after service.  Thus, there is no continuity of symptoms beginning from service.  As noted above, hearing loss was not clinically diagnosed for purposes of 38 C.F.R. § 3.385 until the May 2008 VA audiology examination. 

Nevertheless, service connection may also be granted when the evidence establishes a medical nexus between active duty and current complaints.  Here, the 2008 VA examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by or a result of his military noise exposure.  This medical conclusion was supported by a review of the claims file and the findings from clinical evaluation, including the Veteran's reported history of noise exposure, onset of hearing problems, and medical history.  There is no medical opinion to the contrary. 

Regarding the Veteran's statements which related his hearing loss to his active service, he is not shown to possess the necessary clinical expertise to comment on complicated medical issues such as the nature and etiology of his sensorineural hearing loss.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements or opinions).  Moreover, although hearing loss is the sort of disability that lay statements, if credible, can establish its presence, the Veteran has not asserted hearing loss has been present since service.  Thus, his statements do not serve to link current disability with service. 

In light of the above, the Board concludes that the preponderance of the evidence is against the claim for service connection for hearing loss and there is no doubt to be resolved.  As such, service connection for hearing loss is denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 


REMAND

The Veteran seeks entitlement to service connection for peripheral neuropathy in both upper extremities and erectile dysfunction, to include as secondary to his service-connected disabilities.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication. 

Initially, the Board notes that additional VA treatment records have been added to the record after the issuance of the January 2010 statement of the case and prior to certification of the issues to the Board.  When additional evidence is received by the Agency of Original Jurisdiction (AOJ) prior to certification of an appeal to the Board, and that information is relevant and not duplicative, the AOJ must furnish an SSOC.  See 38 C.F.R. §§ 19.31, 20.1304(c).

A remand is also need to afford the Veteran with a new VA examination to determine whether he has current disorders as secondary to his service-connected disabilities.  The additional VA treatment records show that the Veteran's peripheral neuropathy symptoms have increased to where he has been prescribed medication.  It is unclear from the medical evidence whether the Veteran has diabetic neuropathy in his hands as well as feet.  In addition, the May 2008 VA opinion with regard to the claim for erectile dysfunction did not address whether the disability has been aggravated by his service-connected disabilities.  On remand, the Veteran should be afforded with new VA examination to determine whether he has current disorders as secondary to his service-connected disabilities. 

Accordingly, the case is REMANDED for the following action:

1. Update the claims folder with the Veteran's VA treatment records from VA medical facilities.

2. Thereafter, schedule the Veteran for a VA examination with the appropriate specialist to determine the nature and etiology of his claimed peripheral neuropathy in both upper extremities and erectile dysfunction, to include as secondary to his service-connected diabetes mellitus and/or other service-connected disabilities.  All necessary tests and studies should be conducted.  All clinical findings should be reported in detail.

Based on a review of the claims file, including the Veteran's documented medical history and assertions, and the results from the examination, the examiner should answer the following: 

a. Clearly indicate whether the Veteran has current diagnoses of neurologic impairment in his upper extremities.
b. For any diagnosed neurologic impairment in his upper extremities, the VA examiner is asked to indicate whether it is at least as likely as not (i.e., 50 percent or greater probability) that such is caused or aggravated by his service-connected diabetes mellitus and/or other service-connected disabilities, to include any medication he takes for such. 

c. The VA examiner is asked to indicate whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's erectile dysfunction is caused or aggravated by his service-connected diabetes mellitus and/or other service-connected disabilities, to include any medication he takes for such. 

If aggravation of a nonservice-connected disorder by any service-connected disability is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

A rationale for any opinion should be provided.  If an opinion cannot be provided, the examiner should so state and provide a reason for why he or she cannot provide the requested opinion.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims must be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representatives must be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


